Title: David Bailie Warden to Thomas Jefferson, 18 June 1814
From: Warden, David Bailie
To: Jefferson, Thomas


          
                        Sir,
                        
                            Paris,
                            18 June, 1814.
                        
                    
          I am induced by feelings of gratitude to send for your perusal the inclosed communication relating to my removal from office—and am, with great respect, your most obedt Sert
          David Bailie
              Warden
         